9/18/2008

 
Mr. Scott A. Francis
6531 E. 84th Street
Tulsa, Oklahoma  74133


Dear Scott:


We are writing this letter to formally offer you the position of ADDvantage
Technologies Group as Chief Financial Officer “CFO”.


As you know, we have conducted an extensive search and, after careful
consideration of your qualifications in relation to our requirements, and as
compared to the qualifications of other candidates considered, we are pleased to
offer you this key position in our organization.


Outlined below are (1) your role and responsibilities as CFO and (2) the
compensation package we are offering.




Role and Responsibilities




As CFO, you will report directly to me as Vice President & COO and be
responsible for managing and participating in the accounting, financial and
administrative functions of the Company, including accounting and financial
reporting, SEC reporting, SOX compliance, tax planning/reporting, investor
relations, credit administration, banking relations, human resources,
information technology, and risk management.  More specifically, your primary
responsibilities will include:


1.
Accounting/Financial Reporting – Managing the preparation of financial
statements and reports and providing associated reviews, interpretations and
analyses to senior management.

 
·  
Prepare periodic analyses and evaluations of the profitability of company
operations and its business units.



2.
External Reporting – Supervising and participating in the  preparation of
reports to the SEC, including 10-Qs, 10-Ks, proxies, and related reports.



3.
Tax Planning/Compliance – Planning and coordinating company tax planning and
reporting functions, including state and federal tax reporting, working with the
independent CPA firm.

 
4.
Cash Flow Management – Managing the preparation of cash flow projections and the
management of the company's cash position, and initiating/implementing
procedures and actions aimed at improving the company's cash flow.



5.
Policies/Procedures/Controls – Developing, and supervising the implementation
of, policies, procedures and controls governing assigned functions, including
accounting and financial reporting, credit, and information technology.



6.
Human Resources – Directing the company's human resource functions and
participating actively in the recruitment and selection of key personnel,
administration of compensation and benefit programs, preparation and
distribution of employee handbooks and related HR communication materials, and
the design and implementation of employee training and development programs.



7.
Financial Audit – Managing the company's relationship with the independent CPA
firm, negotiating and controlling audit fees, and reviewing audit findings with
the Audit Committee of the Board of Directors.



8.
Banking Relations – Participating in the maintenance of relationships with banks
and financial institutions, administering loans and credit agreements, and
ensuring compliance with associated reporting requirements.



9.
Investor Relations – Participating in investor relations activities, including
presentations to investor groups, responses to questions and inquiries from
investors, and the preparation of the company's annual report.



10.
Credit Administration – Supervising and participating in the company's credit
function, including the establishment of credit policies and procedures,
approval of customer credit, and collection of outstanding balances.



11.
Risk Management – Playing a lead role in the identification and management of
the company's business risks and in the determination of associated insurance
requirements.



Once you are on board, I will work with you in defining your responsibilities
more specifically and in determining your initial priorities in the job.

 
Compensation Package


 
The compensation package we are offering includes the following basic elements:


1.
Base Salary – As discussed, your starting base salary will be $10,000 paid
monthly ($120,000 on an annualized basis) to be paid according to our normal
payroll procedures and subject to normal withholdings.



2.
Incentive Compensation – Beginning with our 2009 fiscal year, starting
10/1/2008, you will be eligible to participate in the company’s management
incentive compensation plan.  Under this plan, you will be able to earn
incentive awards, in addition to base salary, up to 27.5% of your annual salary
based on performance in relation to the metrics of the plan.  I will provide you
with a copy of the incentive plan once you are on board.



3.
Equity Incentive Plan – As discussed, you will be eligible to participate in the
company’s incentive stock option plan through which you will be granted options
on 10,000 shares of common stock in ADDvantage Technologies Group, Inc.  You
will vest in these options as they become exercisable in four installments of
2,500 shares annually over a four-year period.



4.
Automobile Allowance – You will be provided with an automobile allowance of $300
per month ($3,600 annually).



5.
Employee Benefits – You will be eligible to participate in the company’s group
insurance and employee benefit plans, according to the terms and conditions of
each plan:

 
·  
Group Medical and Dental Insurance – Eligible the first day of the month
following 90 days of service.  Under both our group health and group dental
plans, you can select from HMO or PPO coverage options.

 
·  
Life Insurance – Eligible the first day of the month following 90 days of
service.  The company will pay for $25,000 of life insurance coverage for you,
$5,000 of coverage for your spouse, and $3,000 of coverage for each of your
children.

 
·  
Accidental Death and Disability (AD&D) – Eligible the first day of the month
following 90 days of service.  This insurance protection is paid by the company.

 
·  
Long-Term Disability (LTD) – Eligible the first day of the month following 90
days of service.  This insurance protection is paid for by the company.

 
·  
Section 125 Flexible Spending Account – Eligible the first day of the month
following 90 days of service.  Under this program, you will be able to use
pre-tax dollars to pay for childcare expenses and healthcare expenses not
covered by group insurance.

 
·  
401-k Profit Sharing Plan – Eligible the first day of the quarter following one
year of service.  The company will match your contributions on a
dollar-for-dollar basis up to 5% of your annual compensation.

 
·  
Vacation – Ten days of paid vacation time, beginning with your first year of
employment earned on a pro-rata basis over the first year.

 


*     *     *     *     *     *     *
 
Please note that the offer contained in this letter will be effective for seven
days.  This letter, in conjunction with the human resources policies of
ADDvantage Technologies Group, Inc., contains the complete understanding
regarding your employment and supersedes any and all other agreements, whether
oral or written.  No amendment, modification, waiver or addition to it will be
valid and binding unless it is in writing and signed by both you and myself.


At your earliest convenience, please sign and return one copy of this letter to
confirm that you accept our employment offer and that you are not bound by any
agreements, contracts or commitments which would, in any way, limit your
performance and contributions in the position we are offering.  In addition,
your signing this letter will indicate that you understand that our offer does
not in any way represent an employment contract or any other commitment to your
employment with the company for a specific term.


*     *     *     *     *     *     *


We look forward to your joining our management team at ADDvantage
Technologies.  We understand that you will begin your employment with the
company no later than Monday, September 15, 2008.


Sincerely,






Dan O’Keefe
Vice President/COO


Agreed to:




____________________________________
Scott A. Francis                                                   Date





